DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           DONALD RYDELL,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-1726

                            [October 15, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy, III,
Judge; L.T. Case No. 08-21318 CF10A.

   Donald Rydell, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.